                  Case 19-50272-KBO           Doc 69-1       Filed 03/02/21        Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                :
    In re:                                                      :   Chapter 11
                                                                :
    LSC WIND DOWN, LLC, et al.,1                                :   Case No. 17-10124 (KBO)
                                                                :
             Debtors.                                           :   (Jointly Administered)
                                                                :
                                                                :
    UMB BANK, N.A., as Plan Trustee of                          :
    The Limited Creditors’ Liquidating Trust,                   :
                                                                :   Adversary Proceeding
             Plaintiff,                                         :   No. 19-50272 (KBO)
                                                                :
    v.                                                          :
                                                                :
    SUN CAPITAL PARTNERS V, LP;                                 :
    SUN MOD FASHIONS IV, LLC;                                   :
    SUN MOD FASHIONS V, LLC; and                                :
    HIG SUN PARTNERS, LLC,                                      :
                                                                :
             Defendants.                                        :



    ORDER GRANTING TRUSTEE’S MOTION FOR PARTIAL SUMMARY JUDGMENT
     ON (1) AFFIRMATIVE DEFENSE OF LIMITATIONS, AND (2) EXISTENCE OF A
                 PREDICATE CREDITOR UNDER 11 U.S.C. § 544(b)(1)


             This matter having come before the Court on the Trustee’s Motion for Partial Summary

Judgment on (1) Affirmative Defense of Limitations, and (2) Existence of a Predicate Creditor

Under 11 U.S.C. § 544(b)(1) (the “Motion”) filed by Plaintiff UMB Bank, N.A., as Plan Trustee

of The Limited Creditors’ Liquidating Trust; and the Court having considered the Motion, the




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are LSC Wind Down, LLC f/k/a Limited Stores Company, LLC (6463); LS Wind Down, LLC f/k/a Limited
Stores, LLC (0165); and TLSGC Wind Down, LLC f/k/a The Limited Stores GC, LLC (6094).



                                                        1
DOCS_DE:233254.1 51411/003
                Case 19-50272-KBO              Doc 69-1       Filed 03/02/21        Page 2 of 2




evidence submitted in support of the Motion, all responses to the Motion, and the arguments

presented by counsel; and it appearing, for the reasons stated on the record at the hearing(s) on the

Motion, that good causes exists to grant the relief requested in the Motion;2 it is hereby

        ORDERED that the Motion is GRANTED; and it is further

        ORDERED that judgment is hereby entered in the Trustee’s favor on Sun Capital’s

affirmative defense based on the statute of limitations; and it is further

        ORDERED that judgment is hereby entered in the Trustee’s favor regarding the existence

of an unsecured creditor with an allowable claim against Limited Stores whose cause of action to

avoid the Transfer under the FUFTA was not time-barred as of the Petition Date.




2
 Capitalized terms not defined herein shall have the same meanings ascribed to such terms in the Trustee’s Opening
Brief in Support of Motion for Partial Summary Judgment on (1) Affirmative Defense of Limitations, and (2) Existence
of a Predicate Creditor Under 11 U.S.C. § 544(b)(1).

                                                         2
DOCS_DE:233254.1 51411/003
